DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “flat-plate-like member” which is a relative term which renders the claim indefinite. The term “flat-plate-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 1 recites “an endless manner” which is a relative term which renders the claim indefinite. The term “an endless manner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 1 recites “penetrating manner” which is a relative term which renders the claim indefinite. The term “penetrating manner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites “gently curved” which is a relative term which renders the claim indefinite. The term “gently curved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keiji (JP 11318363), prior art submitted by Applicant.
Keiji (JP ‘363) disclose a strip-shaped forming wall (3) is provided vertically around a plate having a notch (5) cut out including a corner from a rectangular plate at the tip of a handle (6) and having a straight or arc shape. A sushi rice forming machine for hand-rolled sushi, comprising a bottom plate (2) and a non-slip plate (4) provided on the bottom plate (2) surface.
	Further, Keiji (JP ‘363) teaches sushi rice forming machine for hand-rolled sushi 2 Bottom plate 3 Forming wall 4 Non-slip plate 5 Notch 6 Handle 7 Hanging hole 8 Conventional hand-rolled sushi 9 Hand-rolled sushi with ideal shape 10 Nori 11 Sushi rice 12 Sushi type 13 Sushi rice Remover 14 Scoops A, B, C, D, E, F Each place of glue A, B, C Vertical position of sushi rice X, Y, Z Cross section. (see the abstract)
[AltContent: arrow][AltContent: textbox (A forming frame (2a))]
    PNG
    media_image1.png
    246
    307
    media_image1.png
    Greyscale

[AltContent: textbox (Spatula (14))]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A spatula body portion)][AltContent: textbox (A grip portion)]
    PNG
    media_image2.png
    172
    208
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (A cooked rice portion (11))]
    PNG
    media_image3.png
    244
    288
    media_image3.png
    Greyscale

	Therefore, as to claim 1, Keiji (JP ‘363) discloses a sheet-shaped cooked rice forming jig (1a) comprising: a forming frame (2a) for forming a sheet-shaped cooked rice, the sheet-shaped cooked rice being formed by packing a cooked rice in the forming frame (2a); and a leveling spatula (14) for leveling the cooked rice packed in the forming frame (2a) into a sheet shape, wherein the forming frame (2a) is a flat-plate-like member having a predetermined thickness where upper and lower surfaces of the forming frame (2a) are formed into a flat surface, the forming frame (2a)  being formed in a window shape in an endless manner so as to form a cooked rice packing portion in a penetrating manner inside the forming frame (2a), the cooked rice being packed into the cooked rice packing portion, and the leveling spatula (14) is formed of: a grip portion; and a spatula body portion extending from one side of the grip portion and having a flat shape.
	As to claim 2, Keiji (JP ‘363) teaches a profile of the forming frame (2a) is formed in an approximately quadrangular shape as viewed in a plan view, and the cooked rice packing portion (11) is formed into an approximately quadrangular shape substantially similar to the profile of the forming frame (2a) as viewed in a plan view.
	As to claim 3, Keiji (JP ‘363) discloses the grip portion (14) is formed in a flat elongated shape, and the spatula body portion is formed in an approximately flat quadrangular shape such that the spatula body portion is formed continuously with a flat surface of the grip portion and one of four quadrangular corner portions of the spatula body portion or a portion of the spatula body portion in a vicinity of one of four quadrangular corner portions forms a connecting proximal end portion connected with the grip portion, and a center of gravity of the spatula body portion is arranged on an imaginary axis of the grip portion or in a vicinity of the imaginary axis of the grip portion.
	As to claim 4, Keiji (JP ‘363) teaches the spatula body portion has a curved surface which is curved from a proximal end to a distal end of the spatula body portion.
	As to claim 5, Keiji (JP ‘363) discloses a recessed portion is formed on a portion of the forming frame (2a) upper surface where the cooked rice packing portion (11) is formed.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marghella (US 7,011,015) disclose a pancake mold comprising: a scissor assembly with a first arm having a first handle end and a first tool end, and a second arm pivotally attached to the first arm by a pivot pin and having a second handle end and a second tool end; a mold cavity former including a continuous wall with a top surface, a bottom surface and a draft angle attached to said first tool end on the first arm; a top mold opening defined by the top surface that is larger than a bottom mold opening defined by the bottom surface; and a spatula attached to the second tool end of the second arm
	DE (10 2004 020 243) disclose a spatula for creation of German pasta specially spaetzle comprising separating front edge and specifically curved shape.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        08/13/2022